Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Prior art was not found that explicitly teaches or fairly suggests “at least one user register connected to receive control signals from the fault management component and connected to provide register values to the circuit to control an aspect of the circuit” in combination with “an analog test bus component configured to establish connections to nodes in the circuit to convey analog signals to the nodes and to communicate digital signals with the fault management component”, and “wherein the circuit is separated from the fault management component, the at least one user register, the analog test bus component, the built-in self-test component, the safety monitor, and the gating logic”, as outlined in independent claim 1.
Prior art was not found that explicitly teaches or fairly suggests “at a fault management component of the IC device, controlling the injection of faults into a circuit of the IC device through user registers of the IC device, through an analog test bus component of the IC device, and through a built-in self-test component of the IC device” in combination with “at the fault management component of the IC device, receiving outputs related to the injected faults, wherein outputs related to the injected faults are received as digital values from a safety monitor of the IC device”, as outlined in independent claim 12.
Prior art was not found that explicitly teaches or fairly suggests “at a fault management component of the IC device, controlling the injection of faults into a circuit of the IC device through user registers of the IC device, through an analog test bus component of the IC device, and through a built-in self-test component of the IC device” in combination with “at least one of gating an output from a safety monitor of the IC device during fault injection and gating an output from the circuit of the IC device during fault injection”, as outlined in independent claim 17.
The remaining claims, not specifically mentioned, are allowed because they are dependent upon one of the claims mentioned above.
These limitations are considered allowable only in combination with all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA P LOTTICH whose telephone number is (571)270-3738. The examiner can normally be reached Mon - Fri, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 5712723655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA P LOTTICH/               Primary Examiner, Art Unit 2113